June 5. 1974


The Honorable Robert S. Calvert                    Opinion   No.   H-   233
Comptroller    of Public Accounts
State Finance Building                             Re: Expenses    of members of
Austin,  Texas                                     the Texas Youth Council in
                                                   city of his residence.

Dear Mr.   Calvert:

         On February   20. 1974, we issued our Opinion H-233.      That opinion
is now withdrawn,    is no longer of any effect, and the following substituted
in its place.

        The specific question you asked in your request for our opinion was
whether a state official “as defined in Section 2 of Article 6823a, V. T. C. S. ”
would be entitled to expenses for meals incurred within the city in which
he resides.   The account in question was submitted by a member     of the
Texas Youth Council.

         Article  6823a, V. T. C.S. is the Travel Regulations   Act of 1959
governing the payment of travel     expenses of state officers,  heads of state
agencies,    and state employees.
                             -      You also cited to us various sections of
the General Appropriations     Act having to do with travel and the reimburse-
ment of travel expenses.

        As ,we read the question you have asked, it does not involve actual
travel by the official.   We are of the opinion that neither the Travel Regula-
tions Act of 1959 (Article 6823c,   V. T. C. S.), nor the Appropriations    Act in
its general travel provisions   governs the answer to your question.       We are
aware that it has been held in Attorney General Opinion M-873        (1971) that
the Act does appl~y to travel by a state employee within the city of his
designated headquarters.




                                       p.   1085
The Honorable   Robert   S. Calvert    page   2     (H-233)




        Article 6823a.    Sec. 8 recognizes  the allowance for travel within
the designated headquarters     but, in Sec. 9, expressly  prohibits collection
of a per diem for the period of time an employee is within his official
designated    headquarters.

         Section I1 of Article V, the General Provisions    of the Appropriations
Act (Acts 1973, 63rd Leg.,     ch. 659, p. 1786 at p. 2203) requires that, to
be entitled to travel expenses,    an official must travel.

        It is our opinion that the answer to your question, rather, is
governed by Sec. 4 (c) of Article   5143d, V. T. C.S. which provides:

                    All members of the Texas Youth Council and the
                Executive Directors    appointed by them shall receive
                as expenses   the actual expenses incurred while on
                state business for the Texas Youth Council.

         In Attorney General Opinion H-58 (1973) we were concerned with the
question of whether a member of the Texao Animal Health Commission       was
entitled to recover per diem and expenses for various trips he had made
other than to official meetings and without direction from the Commission
to perform any of the travel or the services for which reimbursement    was
claimed.    In answering that question we said:

                     It appears that the only limitation imposed upon a
                Commissioner      as to his expenses for which he is entitled
                to reimbursement      is that they be ‘actual and necessary’
                and that they be ‘incurred      while in the performance    of his
                official duties. ’ Surely the official duties of a Commissioner
                must include more than merely attending meetings of the
                entire Commission       and it is our opinion that each
                Commissioner      of a department headed by a Commission
                has considerable     discretion   in determining   what his activities
                are to be and what expenses he incurs.         His discretion,
                however,    is not unlimi.ted.




                                        p.   1086
    .   -


’   1




            The Honorable   Robert   S.   Calvert   page   3    (H-233)




                                Whether or not the services     are ‘in the
                            performance   of his official duties’ is a determina-
                            tion to be made primarily     by the Commissioner
                            himself  and certified to in his travel voucher;
                            secondly by the Commission       Chairman in approving
                            or disapproving   the voucher for payment; and thirdly,
                            by the Comptroller    of Public Accounts.     And see
                            also Attorney General Opinion H-133 (1973).

                    It is our opinion therefore that a member of the Texes Youth Council
            may be reimbursed     for actual expenses incurred   by him in the city in which
            he resides provided that the expenses are reasonable      and are incurred while
            on State business for the Texas Youth Council,     and provided,  or course,
            funds are appropriated    to the Texas Youth Council for that purpose.

                                                SUMMARY

                                A member of the Texas Youth Council in entitled
                            to be reimbursed    for reasonable expenses incurred
                            by him in attending meetings within the city limits
                            of the city in which he resides provided they are
                            actual expenses incurred while on State business
                            for the Texas Youth Council.

                                                                Very      truly yours,




                                                                JOHN L. HILL
                                                                Attorney General         of Texas




                                                    p.   1087
The Honorable   Robert   S.   Calvert   page 4 (H-233)




DAVID M. KENDALL,         Chairman
Opinion Committee




                                        p.   1088